Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2912 Page 1 of 30




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


     ROSALIE CHILCOAT, an individual                         MEMORANDUM DECISION
                                                             AND ORDER GRANTING
                              Plaintiff,                     ZANE ODELL’S [69] MOTION
                                                             FOR SUMMARY JUDGMENT
     v.

     ZANE ODELL,                                             Case No. 4:19-cv-00027-DN

                              Defendant.                     District Judge David Nuffer



             This dispute arises out of a criminal prosecution of a wilderness advocate, Plaintiff

 Rosalie Chilcoat (“Chilcoat”), for an alleged trespassing incident in the Spring of 2017. 1

 Chilcoat was accused of trespassing by Zane Odell (“Odell”), who she now sues. 2 First, under 42

 U.S.C. § 1983, Chilcoat alleges that Odell acted under color of law, violating Chilcoat’s

 constitutional rights. 3 Second, Chilcoat alleges that Odell perpetrated a civil assault on Chilcoat. 4

             Odell’s Motion for Summary Judgment (“Motion”) 5 argues that Chilcoat cannot show

 that Odell was acting under color of state law and cannot show that Odell had the requisite intent

 for the assault. 6 Chilcoat responds that there are questions of fact as to whether Odell acted under

 color of law and acted with the intent to cause an apprehension of immediate harm. 7 Because a


 1
     Complaint and Jury Demand (“Complaint”), docket no. 2, filed April 10, 2019.
 2
     Id.
 3
     Id. ¶¶ 8-10.
 4
     Id. ¶¶ 7-8.
 5
     Defendant Zane Odell’s Motion for Summary Judgment (“Motion”), docket no. 69, filed October 16, 2020.
 6
     Motion at 17.
 7
  Plaintiff’s Memorandum in Opposition to Defendant’s Motion for Summary Judgment (“Opposition”), docket
 no. 81, filed November 17, 2020.
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2913 Page 2 of 30




 jury could not reasonably conclude that Odell was acting under color of law or that Odell had the

 intent to cause apprehension of immediate harm to Chilcoat, Odell’s Motion 8 is GRANTED.

 Contents
 UNDISPUTED FACTS .................................................................................................................. 2
 STANDARD OF REVIEW .......................................................................................................... 17
       Admissibility of Evidence on Summary Judgment Motion.............................................. 17
 DISCUSSION ............................................................................................................................... 18
       Chilcoat’s § 1983 claim fails because Odell was not acting under color of law .............. 18
                 The Public Function Test is Not Met .................................................................... 19
                 The Nexus Test is Not Met ................................................................................... 20
                 The Symbiotic Relation Test is Not Met .............................................................. 22
                 The Joint Action Test is Not Met .......................................................................... 22
       Chilcoat’s claim for assault fails because Odell lacked intent to cause apprehension of
                 harmful contact to Chilcoat................................................................................... 25
 ORDER ......................................................................................................................................... 30


                                                            UNDISPUTED FACTS

             These Undisputed Facts were determined by careful examination of the Statement of

 Undisputed Material Facts in Odell’s Motion 9 and the responses to those facts in “Chilcoat’s

 Response to Disputed Paragraphs in ‘Defendant Odell’s Statement of Undisputed Material

 Facts’” in Chilcoat’s Opposition. 10 These Undisputed Facts also include facts from Chilcoat’s

 Statement of Undisputed Material Facts in her Opposition. 11 But that section of Chilcoat’s

 Opposition does not comply with DUCivR 56-1(c)(3) and (4); 12 was not responded to by Odell;




 8
     Docket no. 69, filed October 16, 2020.
 9
     Motion ¶¶ 1-80 at 4-16.
 10
      Opposition at 23-30.
 11
      Id. at 4-22.
 12
    For a Statement of Material Facts; Response to Statement of Undisputed Material Facts; and Statement of
 Additional Material Facts that are more compliant with DUCivR 56-1(c)(3) and (4), see Counterclaim Defendants’
 Motion for Summary Judgment at 3-11, docket no. 67, filed October 15, 2020; Counterclaim Plaintiff’s Response to
 Counterclaim Defendants’ Motion for Summary Judgment at 2-10, docket no. 92, filed November 30, 2020; and
 Counterclaim Defendants’ Reply Memorandum in Support of Motion for Summary Judgment at 2-7, docket no. 95,
 filed December 14, 2020.



                                                                                                                                                 2
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2914 Page 3 of 30




 is an entirely new narrative of facts; and is largely immaterial to the resolution of Odell’s

 Motion.

             A key location in these facts is Odell’s cattle corral in San Juan County, Utah (the

 “Corral”). Some persons mentioned are officers of the San Juan County Sheriff’s Office

 (“SJCSO”).

             1.       On April 1, 2017, Mark Franklin closed a gate along the perimeter of the Corral. 13

             2.       When Odell noticed the closed gate at the Corral, he called the SJCSO’s dispatch

 number. 14

             3.       Sergeant Robert Wilcox (“Sgt. Wilcox”) reported to the Corral following Odell’s

 call, and prepared a report about the incident which was authenticated by Sgt. Wilcox during his

 deposition. 15

             4.       At the Corral, Sgt. Wilcox spoke with Odell and viewed the pictures of a camper

 (the “Camper”) and partial license plate that had been taken by Odell’s trail camera. 16

             5.       Sgt. Wilcox performed further investigation at the Corral by observing tire tracks

 and footprints suspected to belong to whomever had closed the gate. 17

             6.       Sgt. Wilcox then downloaded the photographs from Odell’s trail camera to his

 computer. 18




 13
      Motion ¶ 1 at 4; Exh. A at 20:10-22:9.
 14
      Motion ¶ 2 at 4; Exh. B at 21:22-22:18.
 15
      Motion ¶ 3 at 4; Exh. D at 9:4-9:17.
 16
      Motion ¶ 4 at 5; Exh. C at p. 3; Exh. D at 20:10-20:20.
 17
      Motion ¶ 5 at 5.
 18
      Id. ¶ 6 at 5.



                                                                                                           3
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2915 Page 4 of 30




             7.       Sgt. Wilcox then informed Odell that he was going to attempt to locate the

 Camper in the area, which included checking back roads and other popular camping spots for a

 camper that matched what was present on the trail camera. 19

             8.       Later that same day, Sgt. Wilcox received word from dispatch that Odell had

 located what he believed to be the Camper at the Sand Island campground in Bluff, Utah. Sgt.

 Wilcox proceeded to meet Odell nearby, along with an officer from the Towoac police

 department. 20

             9.       When Sgt. Wilcox met Odell, Odell stated “we got them,” which he states he

 meant “we” as referring to himself and his daughter, who was working and traveling with Odell

 that day. 21

             10.      At a motions hearing later on in the prosecution of Chilcoat, Sgt. Wilcox testified

 that Odell did not specify who the “we” were in that statement. 22

             11.      Odell asked Sgt. Wilcox to speak to the occupants of the camper at the Sand

 Island campground. 23




 19
      Id. ¶ 7 at 5.
 20
      Id. ¶ 8; Exh. C at p. 3; Exh. D at 27:19-28:3.
 21
   Motion ¶ 9 at 5; Exh. B at 92:9-92:12 (“Who did you mean by ‘we’?” A: “My daughter and I.”). While Chilcoat
 referred to testimony of Sgt. Wilcox that his understanding that “we” “possibly” meant Sgt. Wilcox and Odell, Sgt.
 Wilcox never testified as to his actual understanding. Opposition at 3; Exhibit J to Opposition, Testimony of Rob
 Wilcox, 33:13-15.
 22
   Motion ¶ 10 at 5. While Odell’s testimony clearly stated his intent in using “we,” Sgt. Wilcox testified that at the
 time he thought it was “possible” that Odell meant “we” to include Sgt. Wilcox. See Motion, Exh. F, pp. 27:22-28:3,
 68:24-69:15; Exh. J, p. 33:15-20 (“Q. And ‘we’ was you and him?” “A. He didn’t specify.” “Q. Was that your
 understanding, though?” “A. Possibly, yeah.”).
 23
   Opposition at 23; see also Motion, Exh. F at 29:12-18, 29:20-31:3 (“Q. [I]s it a true statement that Mr. Odell said,
 ‘The camper’s parked there at the Sand Island Campground, just asked me’ – meaning you – “to go, you know, ask
 them some questions about it.” “A. Yes.”).



                                                                                                                      4
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2916 Page 5 of 30




            12.      Sgt. Wilcox interviewed the occupants of the camper about the closing of the gate

 at the Corral and ultimately determined that they were not involved and that it was not the

 Camper at issue. 24

            13.      While Odell asked Sgt. Wilcox to speak with the occupants of the camper at the

 Sand Island campground, Sgt. Wilcox testified that he would have performed that portion of his

 investigation whether or not Odell had asked him to. 25

            14.      After Sgt. Wilcox informed Odell that it was not the same camper, he told Odell

 that he would continue searching for the subject Camper, and Odell responded that he would do

 the same. 26 They agreed to tell each other if they found anything. 27

            15.      Sgt. Wilcox testified that he got the impression that Odell would be proactive in

 the case, and that it was not an unusual thing for a victim to be involved in a case like this. 28

            16.      After checking a couple of additional locations for the Camper, Sgt. Wilcox sent

 the information on the Camper, along with the trail camera pictures, to other officers at the

 SJCSO, and made a Facebook post under the SJCSO’s official page to attempt to get the public’s

 help in locating the Camper. 29




 24
   Motion ¶ 11 at 5-6; Exh. C at 3 (“[Odell] told me where the camper was … I went up to them and made a little
 small talk. I then started asked them about places they had been.”); Exh. D at 23:4-23:7, 26:19-27:10.
  Motion ¶ 12 at 6; but see Opposition, Exh. D at 70:2-70:6, 70:20-71:4 (“So, regardless if Mr. Odell told you that,
 25

 was that what you were planning on doing when you got there?” “Yes.”).
 26
      Motion ¶ 13 at 6. See Opposition, Exh. C at p. 3; see also Exh. D at 71:5-71:9.
 27
   Opposition at 23-24; see also Motion, Exh. J at 36:13-24 (“Q. And you were both going to continue to investigate
 the circumstances? A. Yeah.” “Q. And he was going to let you know if the found anything? A. And vice versa,
 yes.”).
 28
      Motion ¶ 14 at 6.
 29
      Motion ¶ 15 at 6.



                                                                                                                       5
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2917 Page 6 of 30




             17.         On April 3, 2017, Odell was putting a pump into a well located within the Corral,

 and was being assisted by a neighboring rancher, Zeb Dalton, and Mr. Dalton’s hired help,

 Torrance Weaver. 30

             18.         Odell later recounted the events of that day in a Voluntary Statement Form he

 prepared on or about April 4, 2017, at the request of Sgt. Wilcox, which Odell authenticated

 during his deposition. 31

             19.         While working on the installation of the pump, Odell caught a glimpse of the

 Camper he had seen in the trail camera photographs. 32

             20.         When Odell saw the Camper, he left his pickup truck, whistled at Mr. Dalton,

 pointed at the Camper, and took off running towards the Camper. 33

             21.         Based on the distance from where Odell was working to where the Camper would

 intersect with the road to the Corral, Odell knew it was not physically possible for him to catch

 the Camper. 34

             22.         At the preliminary hearing in the prosecution of Chilcoat, Odell stated that his

 purpose in running to catch the Camper was to stop the vehicle and see if the license plate on the

 Camper matched the picture from his trail camera. 35




 30
      Id. ¶ 16.
 31
      Id. ¶ 17 at 6-7.
 32
   Id. ¶ 18 at 7; Exh. B at 54:8-54:24 (“you said you caught a glimpse of the trailer; is that right?” “Yes, ma’am.”);
 see also Exh. F at p. 5; but see Opposition, Exh. D at 55:4-10, 55:21-24 (“… so we can check license plate to
 confirm it is a match”).
 33
   Motion ¶ 19 at 7; Exh. B at 55:7-56:9; Exh. F at p. 5; but see Opposition at 24; Exh. K, pp. 16:14-17:14,
 17:25-18:4; Exh. D, pp. 55:21-56:22.
 34
      Motion ¶ 20 at 7.
 35
    Id. ¶ 21 at 7; Exh. B at 56:9-56:14, 92:1-92:5; but see Opposition at 24; Exh. G, p. 14:20–15:8 (was running “to
 try to get to the road to stop and talk to them,” and “Zeb Dalton drove his pickup there because that was a lot faster
 than my running. When we did get there, then we stopped.”)



                                                                                                                          6
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2918 Page 7 of 30




             23.     On that day, Odell did not provide any other cue or instruction to Mr. Dalton, and

 prior to spotting the Camper, had only asked Mr. Dalton to keep an eye out for it. 36

             24.     Mr. Dalton proceeded to drive his pickup truck past Odell, who was running

 along the road that accessed the Corral. Odell then fell or dove out of the way. 37

             25.     Both Chilcoat and Mr. Franklin (who were traveling in the Camper) witnessed the

 pickup truck speed past Odell, who had fallen or dove, which Chilcoat described in a statement

 she prepared and authenticated in her deposition. 38

             26.     Mr. Dalton then pulled his pickup across the road that the Camper was traveling

 on right up to the bank on the other side, blocking the travel of the Camper. 39

             27.     Mr. Dalton testified that Odell never instructed him to stop the Camper as he did

 on April 3, 2017. 40

             28.     When Mr. Dalton exited the pickup truck after blocking the Camper’s path,

 Chilcoat testified that Mr. Dalton aggressively approached them, by running towards the driver’s

 side, while gesturing and yelling at Chilcoat and Mr. Franklin. 41

             29.     Odell and Mr. Weaver reached the Camper, after Mr. Dalton had stopped it, and

 Odell proceeded to catch his breath following his sprint. 42




 36
      Motion ¶ 22 at 7; Exh. B at 56:8-56:17, 90:18-90:24, 92:6-92:8; Exh. G at 10:14-10:25, 17:9-17:24.
 37
    Motion ¶ 23 at 7; Exh. G at 17:25-18:17; Exh. A at 42:5-42:12 (“then I see one of the cowboys falling, and I go,
 Oh, my God that truck is going to run over one of the guys. I can’t remember which one of the two fell. The pickup
 truck then passed them.”); but see Opposition, Exh. E at 42:5-12. Whether Odell fell or dove out of the way is
 immaterial.
 38
      Motion ¶ 24 at 7-8; Exh. A at 42:5-42:12; Exh. H at 11:8-12:13; Exh. I at 3.
 39
      Motion ¶ 25 at 8.
 40
      Id. ¶ 26.
 41
      Id. ¶ 27.
 42
      Id. ¶ 28.



                                                                                                                       7
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2919 Page 8 of 30




             30.     While Odell was running towards the Camper and then catching his breath,

 Chilcoat did not find Odell’s behavior aggressive, nor did she think that Odell was intending to

 cause her harm. 43

             31.     Mr. Dalton continued to yell at Chilcoat and Mr. Franklin, while Odell and Mr.

 Weaver remained mostly quiet while affirming Mr. Dalton’s actions and speech by nodding their

 heads. 44

             32.     At this point in time, Chilcoat and Mr. Franklin both testified that Odell seemed to

 be mainly affirming Mr. Dalton’s actions. 45

             33.     Odell asked Mr. Franklin if Mr. Franklin had shut the gate, why Mr. Franklin had

 done that, and whether Mr. Franklin thought that was helpful. 46

             34.     While having this conversation, Odell did not touch the Camper Chilcoat and

 Franklin were riding in, nor did he attempt to enter it. 47

             35.     Odell proceeded to call the SJCSO in order to report the encounter with Chilcoat

 and Mr. Franklin. 48

             36.     When Odell told dispatch that day that “we got them,” the “we” Odell was

 referring to was himself and Mr. Dalton. 49




 43
      Motion ¶ 29 at 8.
  Id. ¶ 30 at 8; Exh. A at 46:4-49:2; 27:4-9; 30:21-31:1 (“[Odell] was affirming with his body and head what Zeb
 44

 was saying.”), Exh. E at 46:4-47:4, 48:10-49:7; Exh. G at 97:10-17.
 45
   Motion ¶ 31 at 8; Exh. H at 29:16-29:25, 31:2-31:22, 35:11-36:6; see also Exh. A at 48:24-49:7, 35:11–36:3
 (“Odell never turned and looked at us.”); Exh. E at 51:2-25 (“Zane [Odell] said, ‘You can take all the pictures you
 want. We’ve got you on camera. We’ve got videos of you. Zane was saying all that.'”).
 46
      Motion ¶ 32 at 9.
 47
      Id. ¶ 33.
 48
      Id. ¶ 34.
 49
      Id. ¶ 35.



                                                                                                                       8
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2920 Page 9 of 30




            37.       Even though Chilcoat wrote that “[w]e were being unlawfully detained by some

 crazy scary cowboys in the middle of nowhere,” neither Chilcoat nor Mr. Franklin attempted to

 call 911. 50

            38.       While Chilcoat could not know whether Odell was actually calling the sheriff,

 Chilcoat had no reason to distrust that Odell was doing so based on her past encounters with him,

 and was given a sense of a relief by him doing so. 51

            39.       While Mr. Franklin could not know whether Odell was actually calling the sheriff,

 Mr. Franklin did not feel the need to call 911, and assumed that the officer would arrive in only a

 few minutes, even though he had no idea how long it could take. 52

            40.       Mr. Franklin later stated that he did not feel an imminent threat of being struck, or

 an imminent threat that Mr. Dalton, Odell, or Mr. Weaver were going to physically attack him. 53

 However, he also testified that he was concerned for his safety. 54

            41.       Chilcoat never told Mr. Franklin that she felt like there was an imminent threat

 she would be struck, or that Mr. Dalton, Odell, or Mr. Weaver were going to attack her.

            42.       Chilcoat described being fearful of the ranchers laughing at the situation, because

 she thought “they were feeling empowered and happy about something.” 55




 50
      Motion ¶ 36 at 9; Exh. H at 34:3-34:7; Exh. A at 53:1-53:5; but see Opposition, Exh. A at 34:3-18.
 51
      Motion ¶ 37 at 9; Exh. H at 34:3-34:21.
 52
      Motion ¶ 38 at 9.
 53
   Motion ¶ 39 at 10; Exh. A at 54:8-54:13 (“Did you feel an imminent threat of being struck?’ “No.” “That any of
 the ranchers were going to physically attack you?” “No.”)
 54
      Opposition, Exh. E, p. 52:1-18 (“I was basically fearful of my safety at that time, yes.”), 54:20-24, 55:4-15.
 55
      Motion ¶ 41 at 10; Exh. H at 37:5-37:10.


                                                                                                                       9
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2921 Page 10 of 30




             43.     Chilcoat also testified that she thought the men were crazy and scary, that they

 would not answer questions about what was happening, that she was traumatized, and that the

 situation was high-adrenaline and she hoped it would de-escalate. 56

             44.     While Odell was on the phone with the SJCSO dispatcher, Mr. Franklin asked Mr.

 Dalton questions regarding why Mr. Dalton had stopped the Camper, and Mr. Dalton continued

 to yell at Chilcoat and Mr. Franklin. 57

             45.     Mr. Dalton repeatedly informed Mr. Franklin that Mr. Franklin would find out

 why Mr. Dalton stopped him when the sheriff arrived. 58

             46.     Mr. Dalton also informed Mr. Franklin that they had pictures of Mr. Franklin

 closing the gate, in an attempt to bluff Mr. Franklin, even though Odell never told Mr. Dalton

 that such pictures existed. 59

             47.     Mr. Dalton and Odell both falsely stated that they had photographs of Mr.

 Franklin and Chilcoat closing the gate. 60

             48.     Chilcoat proceeded to exit the Camper to take pictures of Mr. Dalton, Odell, and

 Mr. Weaver, and of Mr. Dalton’s pickup truck and license plate, after which she got back into

 the Camper. 61

             49.     Deputy Jay Begay (“Dep. Begay”) received the call from dispatch to report to the

 Corral, and arrived there in approximately 10 minutes. 62


 56
    Opposition at 26; Exh. A, p. 29:5 – 30:25; p. 34:3-14; p. 35:11–36:3; p. 37:1-10; p. 42:23–44:19; Exh. D,
 p. 58:8-14; Exh. K, p. 21:6 – 22:20.
 57
      Motion ¶ 42 at 10.
 58
      Id. ¶ 43.
 59
      Id. ¶ 44; Exh. G at 27:17-28:24.
 60
      Opposition at 26; Exh. E at 51:2-25; Exh. K at 27:17–30:3.
 61
      Motion ¶ 45 at 10.
 62
      Opposition at 26; Exh. E at 51:2-25; Exh. K at 27:17 – 30:3



                                                                                                                10
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2922 Page 11 of 30




             50.      When Dep. Begay arrived at the Corral, he approached Mr. Dalton, Odell, Mr.

 Weaver, and Mr. Franklin at the location where Mr. Dalton’s truck had blocked the Camper,

 which is shown on Dep. Begay’s bodycam footage and was authenticated during Dep. Begay’s

 deposition. 63

             51.      Dep. Begay testified at the motions hearing in the prosecution of Chilcoat that the

 mood was not very tense when he arrived at the scene that morning, though it escalated later

 on. 64

             52.      Dep. Begay introduced himself and proceeded to ask Mr. Franklin whether Mr.

 Franklin had closed the gate to the Corral, which Mr. Franklin immediately admitted to. 65

             53.      Mr. Franklin suggested that Dep. Begay go and look at the Corral with him, and

 Dep. Begay, Mr. Franklin, and Odell proceeded to walk towards the Corral, while Mr. Dalton

 and Mr. Weaver rode back in Mr. Dalton’s truck. 66

             54.      While walking towards the Corral, Odell asked Mr. Franklin questions about

 whether Mr. Franklin knew this was State trust land versus public land, why Mr. Franklin closed

 the gate, and where Mr. Franklin was from. 67 Mr. Franklin later characterized this as an

 interrogation. 68 However, Dep. Begay described it as a debate. 69




 63
      Motion ¶ 47 at 11.
 64
      Id. ¶ 48 at 11; Exh. E at 71:4-71:14; see also Opposition at 27; Exh. J at 71:4-14, 109:2-11; Exh. E at 55:4-15.
 65
      Motion ¶ 49 at 11.
 66
      Id. ¶ 50.
 67
   Id. ¶ 51; Exh. L at 1:06-2:44; see also Exh. M at 56:18-57:15 (“In your report you described when Mr. Odell was
 asking questions of Mr. Franklin, that they were debating. Is that right?” “That was my interpretation, yes.”).
 68
    Opposition at 27; Exh. E at 36:1-11 (“I was being interrogated mostly by Zane Odell and Zeb Dalton.”),
 60:19-61:1 (“But [Begay] was allowing Mr. Odell to ask most of the questions so that threw me for a loop”), Exh. J
 at 109:2-11; Exh. N at 10:00:34–10:15:45.
 69
    Motion at 11; Exh. M at 56:18-57:15 (“In your report you described when Mr. Odell was asking questions of Mr.
 Franklin, that they were debating. Is that right?” “That was my interpretation, yes.”)



                                                                                                                         11
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2923 Page 12 of 30




             55.     Upon reaching the Corral, Dep. Begay questioned the men regarding the gate

 closing, and Odell and Mr. Franklin informed Dep. Begay of what they had done and observed. 70

             56.     Odell again repeated some of the questions he had asked Mr. Franklin when they

 were walking from the vehicles to the Corral and Odell appeared to become annoyed by Mr.

 Franklin’s conduct in closing the gate and his answers to the questions. 71

             57.     Dep. Begay interrupted the squabbling and walked Mr. Franklin back to the

 vehicles approximately two (2) minutes after they all arrived at the Corral. Dep. Begay continued

 to interview Mr. Franklin during their walk back, during which time Mr. Franklin again admitted

 multiple times to closing the gate. 72

             58.     Dep. Begay then instructed Franklin to return to his vehicle and that he would be

 calling Sgt. Wilcox to report in since Sgt. Wilcox had begun the investigation on April 1, 2017. 73

             59.     Dep. Begay then returned to his truck and called Sgt. Wilcox, and told Sgt.

 Wilcox that he had had to separate the parties because they were “arguing over the same moot

 point.” 74

             60.     Dep. Begay informed Sgt. Wilcox that Odell wanted to press charges, which both

 Mr. Dalton and Odell stated to Dep. Begay in front of Mr. Franklin. 75




 70
   Motion ¶ 52 at 11-12; Exh. L at 2:55-3:42; but see Opposition at 27; Exh. B at 19:21–20:5; Exh. E at 36:1-11 (“I
 was being interrogated mostly by Zane Odell and Zeb Dalton. Deputy Begay asked me – if you look at the body
 camera, he asked me very few questions.”); 60:19–61:1 (“[Begay] was allowing Mr. Odell to ask most of the
 questions so that threw me for a loop.”).
 71
      Motion ¶ 53 at 12.
 72
      Id. ¶ 54.
 73
      Id. ¶ 55.
 74
      Id. ¶ 56.
 75
      Id. ¶ 57.



                                                                                                                  12
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2924 Page 13 of 30




             61.     Sgt. Wilcox instructed Dep. Begay to get the rest of the parties’ information, and

 that since Mr. Franklin had admitted to closing the gate, that no further pictures of the prints

 were necessary, although it would still help. 76

             62.     Sgt. Wilcox then told Dep. Begay that they would screen the case with the San

 Juan County Attorney, Kendall Laws, and that trespassing charges were the only likely charges

 available, and the two hung up the call. 77

             63.     Dep. Begay then checked in with dispatch, ran checks on Mr. Franklin’s plates

 and driver’s license. 78

             64.     Dep. Begay also received a call while awaiting results on Mr. Franklin’s driver’s

 license, which appeared to be from the Sheriff of San Juan County, and Dep. Begay proceeded to

 inform him of the progress of the investigation. 79

             65.     Dep. Begay then drove his truck up to the Camper to return Mr. Franklin’s

 driver’s license to him, informed Mr. Franklin and Chilcoat that he was going to return to speak

 with Mr. Dalton, Odell, and Mr. Weaver, informed Chilcoat and Mr. Franklin of the next steps of

 the investigation, requested Mr. Franklin’s contact information and Chilcoat’s name, and gave

 Mr. Franklin a SJCSO business card with Dep. Begay and Sgt. Wilcox’s contact information on

 it. 80

             66.     Dep. Begay then moved his truck and allowed Mr. Franklin and Chilcoat to

 leave. 81


 76
      Motion ¶ 58 at 12-13; Exh. L at 9:01-9:12; see also Opposition at 27-28; Exh. N, 10:19:13.
 77
      Motion ¶ 59 at 13.
 78
      Id. ¶ 60.
 79
      Id. ¶ 61.
 80
      Id. ¶ 62.
 81
      Id. ¶ 63.



                                                                                                      13
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2925 Page 14 of 30




             67.     While Dep. Begay was speaking with Chilcoat and Mr. Franklin back at the

 Camper, neither Chilcoat nor Mr. Franklin made a report to Dep. Begay regarding any alleged

 assault, detention, or kidnapping by Mr. Dalton, Odell, or Mr. Weaver, nor did they tell Dep.

 Begay that they were in fear or distress in any way. 82

             68.     Chilcoat testified that she did not make a complaint because she believed that her

 former position with the Great Old Broads for Wilderness would cause any member of the

 SJCSO to not act in her best interests, even though nobody had spoken about that organization to

 Dep. Begay prior to Chilcoat and Mr. Franklin leaving the scene. 83 Chilcoat also testified that

 she did not believe Dep. Begay would be receptive to a complaint, particularly as Dep. Begay

 had been letting Odell interrogate Mr. Franklin. 84

             69.     Dep. Begay then returned to Odell and asked Odell what charges he wanted to tell

 the County Attorney, 85 Odell and Mr. Dalton expressed their concerns for the cows if they had

 been unable to access water, and Dep. Begay interviewed the ranchers further. 86

             70.     Dep. Begay informed Odell that Mr. Laws would be calling Odell when Mr. Laws

 was briefed on the investigation and ready to speak with Odell. 87

             71.     When Odell and Mr. Dalton asked for Chilcoat and Mr. Franklin’s names, Dep.

 Begay deflected the questions. 88




 82
      Motion ¶ 64 at 13-14.
 83
      Id. ¶ 65 at 14; Exh. H at 43:23-45:14; see also Exh. L at 0:00-17:21.
 84
      Opposition at 28; Exh. A, p. 44:20–45:1
 85
      Opposition at 28; Exh. N, 10:18:57; 10:26:16.
 86
      Motion ¶ 66 at 14; Exh. L at 17:46-22:03.
 87
      Motion ¶ 67 at 14.
 88
      Id. ¶ 68.



                                                                                                      14
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2926 Page 15 of 30




             72.     The Great Old Broads for Wilderness was brought up when Mr. Dalton

 mentioned that it was an environmental organization based in Durango, Colorado. 89

             73.     At this point, Dep. Begay reminded Odell that Odell said he wanted to press

 charges. Odell responded that he wanted to go as far as possible so that, “in their environmental

 world and social media, the rest of them will catch on.” 90

             74.     Dep. Begay then turned the conversation back to Odell’s contact information so

 Mr. Laws could contact Odell when Mr. Laws was ready to, proceeded to take down Mr. Dalton

 and Mr. Weaver’s names, and continued to speak with the ranchers. 91

             75.     When Odell again asked for Chilcoat and Mr. Franklin’s names, Dep. Begay

 again deflected the question, and informed Odell that Dep. Begay would need to run it by Sgt.

 Wilcox. 92

             76.     Dep. Begay then spoke with the ranchers for a couple more minutes, instructed

 them to call the SJCSO if they found any other issues in the area, and then departed from the

 scene approximately 30 minutes after he arrived. 93

             77.     This was the first time that Dep. Begay had met Odell, and after that interaction,

 Dep. Begay did not recall having another conversation with Odell, and that if he had had one, it

 would have been detailed in a supplemental report. 94




 89
      Motion ¶ 69 at 14; Exh. L at 22:55-24:07; but see Opposition at 28; Exh. D at 66:16-21.
 90
      Opposition at 28-29; Exh. N at 10:23:04-10:26-13.
 91
      Motion ¶ 70 at 14; Exh. L at 24:08-26:59.
 92
      Motion ¶ 71 at 15.
 93
      Id. ¶ 72.
 94
      Id. ¶ 73.



                                                                                                          15
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2927 Page 16 of 30




            78.      Dep. Begay later testified that the investigation of the gate closing incident at the

 Corral was the same as any of the other 200 or so scenes he had investigated in his several years

 as a deputy with the SJCSO. 95

            79.      Sgt. Wilcox testified that there was nothing unusual about the investigation of the

 gate closing incident at the Corral as compared to the 500 or so other investigations he had been

 involved with during his 12 years doing patrol operations with the SJCSO. 96

            80.      When Mr. Laws was presented with the investigation regarding Chilcoat and Mr.

 Franklin by the SJCSO, it appeared to follow the same general practice of the typical cases he

 would receive, as compared to the somewhere between 1200 and 1400 cases in his career as a

 prosecutor. 97

            81.      During the course of Mr. Laws’s prosecution of Chilcoat’s and Mr. Franklin’s

 cases, he generated over 1000 pages of documents and filings. 98

            82.      Mr. Laws kept Odell appraised of the prosecution, and involved in the various

 steps of the case, based on Mr. Laws’s obligations to Odell pursuant to the Victims’ Bill of

 Rights.99




 95
    Motion ¶ 74 at 15; Exh. M at 63:11-63:22; but see Opposition at 29 (pointing out that at the time of the incident,
 Dep. Begay had investigated approximately 50 scenes); Exh. B at 48:16–49:20 (“So, your experience in
 investigations to that point, how many times had you gone out on a call?” “I don’t remember how many calls I had
 at that point.” “Maybe more than a hundred or less? Just trying to get a ballpark.” “It was definitely less than a
 hundred.”).
 96
      Motion ¶ 75 at 15; Exh. D at 67:10-68:18.
 97
   Motion ¶ 76 at 15-16; Exh. O at 69:18-69:24, 72:5-72:14 (“was there anything about the investigation that was
 brought to you … weird or different … than the files typically brought to you for prosecution?” “No. It seemed to
 follow the same general practice of what I’m used to dealing with.”).
 98
      Motion ¶ 77 at 16; Exh. O at 75:25-76:22.
 99
      Motion ¶ 78 at 16.



                                                                                                                     16
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2928 Page 17 of 30




             83.        While Odell expressed his desire to see Chilcoat convicted, Mr. Laws testified

 that it was not uncommon for a victim of a crime to express such desire. 100

             84.        While Odell had a role in the plea negotiations for Chilcoat’s criminal case, Mr.

 Laws was clear with Odell that any decision was ultimately Mr. Laws’s call. 101

                                               STANDARD OF REVIEW

             Summary judgment is appropriate if “there is no genuine dispute as to any material fact and

 the movant is entitled to judgment as a matter of law.” 102 A factual dispute is genuine when “there is

 sufficient evidence on each side so that a rational trier of fact could resolve the issue either way.” 103

 In determining whether there is a genuine dispute as to material fact, the court should “view the

 factual record and draw all reasonable inferences therefrom most favorably to the nonmovant.” 104

             The moving party “bears the initial burden of making a prima facie demonstration of the

 absence of a genuine issue of material fact and entitlement to judgment as a matter of law.” 105

                           Admissibility of Evidence on Summary Judgment Motion

             “At the summary judgment stage, evidence need not be submitted in a form that would be

 admissible at trial, but the content or substance of the evidence must be admissible.” 106 “The

 requirement is that the party submitting the evidence show that it will be possible to put the

 information, the substance or content of the evidence, into an admissible form.” 107




 100
       Motion, supra, note 3, ¶ 79 at 16.
 101
       Id. ¶ 80 at 16; Exh. O at 79:5-79:23.
 102
       Fed. R. Civ. P. 56(a).
 103
       Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).
 104
       Id.
 105
       Id. at 670-71.
 106
       Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 999 (10th Cir. 2019) (citations and quotation marks omitted).
 107
       Id. at 999 n.15 (citations and quotation marks omitted).



                                                                                                                    17
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2929 Page 18 of 30




                                                      DISCUSSION

             Chilcoat claims Odell acted under “color of law,” violating Chilcoat’s constitutional

 rights and that Odell also perpetrated an assault on Chilcoat. 108 Odell argues in his Motion that

 these claims fail as a matter of law because (1) Odell was not acting under color of law as a state

 actor, and (2) Odell did not act with the intent to cause harmful or offensive contact or with

 intent to cause imminent apprehension of such. 109 The Undisputed Facts demonstrate that no

 reasonable jury could find Odell liable under either of Chilcoat’s claims.

              Chilcoat’s § 1983 claim fails because Odell was not acting under color of law

             42 U.S.C. § 1983 allows citizen-plaintiffs to seek remedies against State actors for

 unlawful deprivation of federal rights. 110 To state a claim under § 1983, a party must allege that

 the defendant deprived him of a federal right, and that the defendant acted under color of law. 111

 While § 1983 claims are usually brought against government employees, private persons may be

 liable when their conduct is “fairly attributable to the State.” 112

             The Supreme Court has followed a two-prong approach to determine whether conduct is

 fairly attributable to the State. 113 “First, the deprivation must be caused by the exercise of some

 right or privilege created by the State or by a rule of conduct imposed by the [S]tate or by a

 person for whom the State is responsible.” 114 This may be shown when “the authority of [S]tate




 108
       Complaint, supra, note 1, ¶¶ 52-65 at 15-17.
 109
       Motion, supra, note 3, 19-30, 36-39.
 110
       Johnson v. Rodrigues, 293 F.3d 1196, 1202 (10th Cir. 2002).
 111
       Id. (citing Flagg Bros., Inc. v. Brooks, 436 U.S. 149 (1978)).
 112
    Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982); see also, Johnson v. Rodrigues, 293 F.3d 1196, 1202
 (10th Cir. 2002).
 113
       Lugar, 457 U.S. at 937.
 114
       Id. at 937, 940.



                                                                                                                18
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2930 Page 19 of 30




 officials . . . put the weight of the State behind [a defendant’s] private decision.” 115 “Second, the

 party charged with the deprivation must be a person who may fairly be said to be a [S]tate

 actor.” 116 To determine if the second prong is satisfied, “[t]he [c]ourt has taken a flexible

 approach,” applying a variety of tests, including the four cited by the parties in this case: (1) the

 public function test, (2) the nexus test, (3) the symbiotic relationship test, and (4) the joint action

 test. 117 This decision focuses on the second prong, because Odell cannot be said, on the

 Undisputed Facts, to be a State actor.

 The Public Function Test is Not Met

             The “public function test” looks to whether the State has delegated “a function

 traditionally exclusively reserved to the States” to a private party. 118 This is considered “an

 arduous standard to satisfy” primarily because “very few [functions] have been exclusively

 reserved to the State.” 119 Typical actions found to be public functions include holding elections

 or the management of a city park. 120 Private parties performing these functions are considered

 State actors because they performed a service traditionally under the exclusive prerogative of the

 State. 121

             While Chilcoat concedes that performing an arrest, investigating crimes, and

 interrogating witnesses are not functions exclusively reserved to the State, 122 she argues that the




 115
       Id. (internal quotation marks and citations omitted); see also Johnson at 1202.
 116
       Id. at 937.
 117
       Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1454 (10th Cir. 1995)
 118
       Johnson, 293 F.3d at 1203.
 119
       Id.
 120
       See id. (citing Jackson v. Metro. Edison Co., 419 U.S. 345, 356 (1974)).
 121
       Id.
 122
       Opposition at 34.



                                                                                                      19
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2931 Page 20 of 30




 authority to bring charges for criminal prosecution is within the exclusive purview of the

 State. 123 Specifically, Chilcoat argues that the San Juan County Attorney delegated his authority

 to bring criminal charges by relying upon photographs brought to him by Odell. 124

             At best, Chilcoat shows only that Odell provided the SJCAO with photographic evidence,

 which is not an action exclusively reserved to the State. There is no evidence that Odell was

 tasked with bringing the criminal charges, including the retaliation charge, against Chilcoat. Mr.

 “Laws was clear with Odell that any decision was ultimately Laws’[s] call.” 125 Therefore, the

 Undisputed Facts demonstrate that Odell was not a State actor under the public function test, and

 no reasonable jury could find otherwise.

 The Nexus Test is Not Met

             Under the “nexus test,” a plaintiff must show “a sufficiently close nexus” between the

 government and the challenged conduct such that the conduct “may be fairly treated as that of

 the State itself.” 126 “[A] [S]tate normally can be held responsible for a private decision only

 when it has exercised coercive power or has provided such significant encouragement, either

 overt or covert, that the choice must in law be deemed to be that of the State.” 127 Merely availing

 oneself of State judicial procedures is insufficient to constitute State action. 128 And “a [S]tate

 official’s mere approval of or acquiescence to the conduct of a private party is insufficient to

 establish the nexus required for [S]tate action.” 129



 123
       Id.; see also Utah Code §§ 77-2-1, 77-2-1.1.
 124
       Opposition at 35.
 125
       See supra Undisputed Facts ¶ 84.
 126
       Gallagher, 49 F.3d at 1448 (citing Jackson, 419 U.S. at 351)
 127
       Johnson, 293 F.3d at 1196 (internal quotations and citations omitted).
 128
       See id.
 129
       Gallagher, 49 F.3d at 1450.



                                                                                                       20
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2932 Page 21 of 30




             Chilcoat argues that the SJCSO “provided significant assistance to Odell” by

 “delegat[ing] important parts of its investigation to Odell.” 130 However, the facts highlighted by

 Chilcoat fail to move beyond mere acquiescence and into significant State encouragement.

 Rather, Odell’s actions and the SJCSO’s actions are akin to a typical victim-law enforcement

 relationship.

             Odell provided the SJCSO with photographs and witness testimony, and the SJCSO

 relied upon that evidence. 131 Obtaining evidence and relying upon that evidence does not

 constitute significant encouragement. 132 It is routine for law enforcement to work with victims to

 obtain evidence of a crime. 133

             While Sgt. Wilcox followed through on Odell’s request for him to interview the campers

 at the Sand Island campground, Wilcox explained that he would have done this regardless. 134 It

 is also true that Odell stated on his call to the police that “we’re holding them for you”, but the

 only response given by the dispatcher was “okay I’ll get one [(an officer)] down there for ya.” 135

 This was not a direction by the dispatcher that Odell continue to detain Chilcoat.

             Dep. Begay did allow Odell to do most of the questioning of Mr. Franklin. However, the

 Undisputed Facts demonstrate that Dep. Begay’s actions did not go beyond approval or

 acquiescence of Odell’s questioning. Dep. Begay also asked Odell what kind of charges Odell




 130
       Opposition, supra, note 7, at 37.
 131
       Supra Undisputed Facts ¶¶ 4-6, 55, 82.
 132
       See Johnson, 293 F.3d at 1196.
 133
       Supra Undisputed Facts ¶ 82 at 16.
 134
    Id. ¶ 13; see also Motion for Summary Judgment ¶ 12 at 6; Opposition, Exh. D at 70:2-70:6, 70:20-71:4 (“So,
 regardless if Mr. Odell told you that, was that what you were planning on doing when you got there?” “Yes.”).
 135
       Motion for Summary Judgment at 23; see also Exh. J-K.



                                                                                                                  21
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2933 Page 22 of 30




 wanted conveyed to the County Attorney. 136 But it is not out of the ordinary for police to ask a

 victim about pressing criminal charges.

            Nothing in the Undisputed Facts shows direction or significant encouragement on the part

 of the SJCSO. 137 At most, the facts represent mere approval, acquiescence, and nothing beyond

 the normal police-victim relationship, and no reasonable jury could find otherwise.

 The Symbiotic Relation Test is Not Met

            Under the “symbiotic relation test,” the State must have “so far insinuated itself into a

 position of interdependence with a private party that it must be recognized as a joint participant

 in the challenged activity.” 138 “[A] private party’s mere invocation of [S]tate legal procedures

 does not constitute joint participation or conspiracy with state officials satisfying the § 1983

 requirement of action under color of law.” 139 Chilcoat fails to respond to this test in her

 Opposition 140 and has not established any material facts to support its application in this case.

 Based on the Undisputed Facts, no reasonable jury could find liability for Odell under the

 symbiotic relation test.

 The Joint Action Test is Not Met

            Under the joint action test, a court will find State action when a private party is a “willful

 participant in joint action with the [S]tate or its agents.” 141 State action is present when “there is

 a substantial degree of cooperative action between [S]tate and private officials . . . or if there is


 136
       Supra Undisputed Facts ¶¶ 60-62, 69, 73.
 137
    See supra Undisputed Facts ¶¶ 13-15 (“Sgt. Wilcox testified that he got the impression that Odell would be
 proactive in the case, and that it was not an unusual thing for a victim to be involved in a case like this.”).
 138
       Gallagher, 49 F.3d at 1451 (internal citations and quotations omitted).
   Johnson, 293 F.3d at 1205 (internal alterations omitted) (citing Lugar, 457 U.S. at 939 n. 21 (internal quotations
 139

 omitted)).
 140
       See Opposition, supra, note 7, at 33-41.
 141
       Dennis v. Sparks, 449 U.S. 24, 27 (1980).



                                                                                                                    22
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2934 Page 23 of 30




 overt and significant state participation, in carrying out the deprivation of the plaintiff’s

 constitutional rights.” 142

             When a private citizen works with law enforcement, the citizen does not act under color

 of law merely by reporting an alleged crime or providing information to police officers who take

 further action. Rather, joint action is shown when an arrest stemmed from “concerted action,

 whether conspiracy, prearranged plan, customary procedure, or policy that substituted the

 judgment of a private party for that of the police or allowed a private party to exercise State

 power.” 143 The mere acquiescence of a State official in the actions of the private party is not

 sufficient. 144

             Courts have found a private citizen to be acting under color of law where law

 enforcement relied solely upon the citizen’s evidence, without any independent investigation. 145

 In Lusby v. T.G. & Y. Stores, Inc., a security guard reported a suspected shoplifter to police who

 then picked up the plaintiffs, handcuffed and frisked them, and took them to jail without

 interviewing witnesses or conducting an independent inquiry to determine probable cause for the

 arrest. 146 The security guard was ruled a State actor, in part, because the police “relied entirely on

 [the security guard’s] word,” and “made no independent investigation of the shoplifting” before

 making the arrest. 147 Conversely, in Schaffer v. Salt Lake City Corp., the court did not find State

 action because the police officer “made the decision to arrest and book [the plaintiff] only after



 142
       Gallagher, 49 F.3d at 1453-54.
 143
       Id. at 1454.
 144
       See id. at 1453.
 145
    See Lusby v. T.G. & Y. Stores, Inc., 749 F.2d 1423, 1430 (10th Cir. 1984), cert. granted, judgment vacated on
 other grounds sub nom. City of Lawton, Oklahoma v. Lusby, 474 U.S. 805, 106 S. Ct. 40, 88 L. Ed. 2d 33 (1985).
 146
       Id.
 147
       See id.



                                                                                                                    23
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2935 Page 24 of 30




 conducting an independent investigation.” 148 Specifically, the officer had obtained witness

 statements and photographs; located the offending truck at the plaintiff’s home; and observed

 handprints and marks on the truck consistent with the story. 149

             In this case, the Undisputed Facts are more like those in Schaffer, where an independent

 investigation was made. First, although Odell assisted in the initial investigation, the SCJSO took

 several independent investigative steps. While Odell provided photographs and witness

 testimony, Sgt. Wilcox independently attempted to locate the Camper by checking back roads

 and other popular camping spots. 150 Later, Odell asked Sgt. Wilcox to interview some occupants

 of a camper he believed to be the one in question. 151 However, not only did Sgt. Wilcox testify

 that he would have performed this interview regardless of the request, Sgt. Wilcox independently

 followed through with this step by interviewing the campers on his own, and then made the

 determination, by himself, that they were not involved. 152 Sgt. Wilcox also continued to search

 for the Camper; provided information to other SJCSO deputies regarding the Camper; and

 created a Facebook post to get help from the public in locating it. 153 These actions are all

 independent investigation by Sgt. Wilcox.

             Second, in addition to Odell’s questioning of Mr. Franklin, Dep. Begay performed his

 own questioning, along with other independent investigation. Before Dep. Begay arrived, Odell

 had already started to question Mr. Franklin at the Corral. 154 However, once Dep. Begay arrived,



 148
       Schaffer v. Salt Lake City Corp., 814 F.3d 1151 (10th Cir. 2016).
 149
       Id.
 150
       Supra Undisputed Facts ¶ 7 at 4.
 151
       Id. ¶ 11 at 4.
 152
       Id. ¶¶ 12-13 at 5.
 153
       Id. ¶¶ 14-16.
 154
       Id. ¶ 33 at 8.



                                                                                                    24
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2936 Page 25 of 30




 Dep. Begay proceeded to ask Mr. Franklin whether he had closed the gate, which Mr. Franklin

 admitted. 155 Then, on the way to check out the Corral, Odell asked Mr. Franklin additional

 questions. 156 But once they reached the Corral, Dep. Begay questioned both of Odell and Mr.

 Franklin regarding the gate closing. 157 Later, even after Odell began repeating questions he had

 asked Mr. Franklin earlier, Dep. Begay interrupted and walked Mr. Franklin back to his vehicle,

 continuing to interview Mr. Franklin. 158 Again, Mr. Franklin admitted to Dep. Begay multiple

 times to closing the gate. 159 Each of these actions taken by Dep. Begay constitute investigative

 actions independent from those of Odell. Thus, like the officer in Schaffer, Sgt. Wilcox and Dep.

 Begay conducted independent investigations and did not solely rely upon the evidence conveyed

 to them by Odell.

             Therefore, the Undisputed Facts demonstrate that Odell’s conduct is not fairly

 attributable to the State. And under each of the Gallagher tests, the Undisputed Facts clearly

 show that, while Odell was relatively involved in the investigation of the gate closing, Odell’s

 actions were nothing more than those of a normal victim of a crime. No reasonable jury could

 find otherwise.

                         Chilcoat’s claim for assault fails because Odell lacked intent
                           to cause apprehension of harmful contact to Chilcoat.

             In order for Chilcoat to prove her civil assault claim, she must show: (1) “[t]he defendant

 acted, intending to cause harmful or offensive contact with the plaintiff, or imminent

 apprehension of such contact;” (2) “[a]s a result, the plaintiff was thereby put in imminent


 155
       Id. ¶ 52 at 11.
 156
       Id. ¶ 54.
 157
       Id. ¶ 55 at 12.
 158
       Id. ¶ 57 at 12.
 159
       Id.



                                                                                                      25
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2937 Page 26 of 30




 apprehension of [harm] [contact];” and (3) “[t]he plaintiff suffered injuries proximately caused

 by the defendant’s actions.” 160 “An act is done with the intention of putting the other in

 apprehension of an immediate harmful or offensive contact if it is done for the purpose of

 causing such an apprehension or with knowledge that, to a substantial certainty, such

 apprehension will result.” 161 Chilcoat argues that a jury could reasonably conclude that “Odell

 intended to stop the vehicle Chilcoat was riding in and to cause a harmful or offensive contact

 with Chilcoat, or, at the very least, to place Chilcoat in imminent apprehension of such

 contact.” 162 However, the Undisputed Facts show that Odell lacked intent to cause these results.

            First, while the Undisputed Facts show that Odell may have intended to have Mr. Dalton

 stop Chilcoat’s vehicle, 163 the facts also show that Odell did not intend to cause harmful or

 offensive contact or apprehension of such contact to Chilcoat. After “Odell saw the Camper, he

 left his pickup truck, whistled at Mr. Dalton, pointed at the Camper, and took off running

 towards the Camper.” 164 At best, Odell’s whistling, pointing, and running to catch up to the

 Camper may reasonably lead a jury to believe Odell intended Mr. Dalton to stop the vehicle.

 These actions could not reasonably be interpreted to show Odell’s intent to cause harm, offensive

 contact, or the apprehension of such contact.

            This is true whether contact or apprehension was caused by Odell himself or by Mr.

 Dalton. Odell knew, based on the distance, that it was physically impossible for him to catch the


 160
    See D.D.Z. v. Molerway Freight Lines, Inc., 880 P.2d 1, 3 (Utah App. 1994) (quoting Model Utah Jury
 Instructions 10.18 (1993)).
 161
       Restatement (Second) of Torts § 21, cmt. d (1965)) (emphasis in original).
 162
       Opposition at 54.
 163
     See supra Undisputed Facts ¶ 22 at 6 (“At the preliminary hearing, Odell stated that his purpose in running to
 catch the Camper was to stop the vehicle and see if the license plate on the Camper matched the picture from his
 trail camera.”); see also Opposition, Exh. D at 55:4-10, 55:21-24 (“… so we can check the license plate to confirm it
 is a match”); Exh. G at 14:20 – 15:8 (Odell was running “to try to get to the road to stop and talk to them.”)
 164
       Supra Undisputed Facts ¶ 22 at 6.



                                                                                                                   26
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2938 Page 27 of 30




 Camper. 165 “[P]rior to spotting the Camper, [Odell] had only asked Mr. Dalton to keep an eye

 out for [the Camper].” 166 Outside of his whistling and pointing, “Odell did not provide any other

 cue or instruction.” 167 Even assuming Odell intended that Mr. Dalton stop the Camper, once Mr.

 Dalton had raced past Odell and pulled his pickup across the road, that was the end of Odell’s

 intent. Mr. Dalton’s subsequent actions, such as “aggressively approach[ing]” the Camper’s

 occupants and “running towards the driver’s side, while gesturing and yelling at Chilcoat,” 168 are

 beyond Odell’s potential intent that may have been implied by Odell’s actions.

             Second, once Odell caught up to the Camper, Odell’s actions do not suggest an intent to

 cause offensive contact or apprehension of such contact. When Odell caught up to the Camper,

 Chilcoat testified that she “did not find Odell’s behavior aggressive, nor did she think that Odell

 was intending to cause her harm.” 169 In fact, Mr. Dalton continued to yell at Chilcoat and Mr.

 Franklin, while Odell remained mostly quiet, merely “affirming Mr. Dalton’s actions and speech

 by nodding his head.” 170 Odell’s action of nodding his head does not reveal intent to cause

 physical or offensive contact or apprehension of such contact to Chilcoat.

             Third, Odell’s questioning of Mr. Franklin does not show an intent to cause offensive

 contact or apprehension of offensive contact. Throughout the rest of the encounter, Odell asked

 Mr. Franklin a series of questions about the gate. 171 While Mr. Franklin and Chilcoat remained in




 165
       Id. ¶ 21 at 6.
 166
       Id. ¶ 23 at 7.
 167
       Id.
 168
       Supra Undisputed Facts ¶ 28 at 7.
 169
       Id. ¶ 30 at 8.
 170
       Id. ¶ 31.
 171
       Id. ¶ 33.



                                                                                                     27
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2939 Page 28 of 30




 the Camper, “Odell did not touch the vehicle,” “nor did he attempt to enter it.” 172 Once Dep.

 Begay, Odell, and Mr. Franklin started walking towards the Corral, “Mr. Odell asked Mr.

 Franklin questions about whether Mr. Franklin knew this was state trust land versus public land,

 why Mr. Franklin closed the gate, and where Mr. Franklin was from.” 173 While Mr. Franklin

 characterized this as an interrogation, Dep. Begay described it as a debate. 174 Whether this was a

 debate or an interrogation, Odell’s communications with Mr. Franklin does not point to an intent

 to cause offensive contact or apprehension of such contact.

             Additionally, Chilcoat quotes the Order Denying Odell’s Motion to Dismiss 175 which

 found Chilcoat’s assault claim was sufficiently pled. 176 In that order, the well-pleaded facts in

 Chilcoat’s Complaint, 177 taken as true, described: “Odell and two other men physically blocked

 the road with their vehicle.” 178 On summary judgment, however, the Undisputed Facts show that

 Mr. Dalton was the only actor who blocked the road and that Odell remained back on the side of

 the road. 179 The facts also show that, while Chilcoat later recounted that she feared for her safety,

 she never told Mr. Franklin that she felt there was an imminent threat she would be struck, or




 172
       Id. ¶ 34.
 173
       Id. ¶ 54 at 11.
 174
     Id.; see also Motion, Exh. E, 74-16 - 74-18 (Dep. Begay also recounted that Odell and Franklin “were beginning
 to get louder and cutting each other’s sentences off,” but that he did not feel that there was a risk of physical
 confrontation.)
 175
     Memorandum Decision and Written Order Denying Odell’s Motion to Dismiss (“Order”) at 7-8, docket no. 62,
 filed March 30, 2020.
 176
    See Opposition, supra note 7, at 53 (“The Court earlier found sufficient allegations that ‘[Chilcoat] was traveling
 on a county road, that Odell and two other men physically blocked the road with their vehicle, refused to explain
 why they were detaining her and her husband, and told her that she would be going to jail.’ The Court concluded it
 could be ‘reasonably inferred’ that Odell acted with the ‘intent to cause [an] apprehension of an immediate harmful
 or offensive contact….’”)
 177
       Complaint, supra note 1, ¶ 7.
 178
       Order, supra note 174, at 7-8.
 179
       Supra Undisputed Facts ¶ 24 at 7.



                                                                                                                     28
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2940 Page 29 of 30




 that Mr. Dalton, Odell, or Mr. Weaver were going to attack her. 180 While Mr. Franklin later

 testified he was generally “concerned for his safety,” he also stated that he did not feel an

 imminent threat of being struck, or an imminent threat that any of them were going to physically

 attack him. 181 Further, Chilcoat never attempted to call 911, and did not express any fear or

 concern to Dep. Begay while he was at the scene. 182 Unlike the facts in Chilcoat’s State

 Complaint, the Undisputed Facts fail to demonstrate an intent to cause an apprehension of

 offensive contact on the part of Odell, no reasonable jury could find otherwise.

             Therefore, the Undisputed Facts show that Odell had no intent to cause harmful or

 offensive contact or apprehension of such contact to Chilcoat. At best, Odell’s actions of

 whistling and pointing to the Camper signaled to Mr. Dalton to stop the Camper. And Odell’s

 questioning of Mr. Franklin fails to reflect an intent to cause an assault. The bulk of Mr. Dalton’s

 more contentious actions were without any prompting by Odell. Accordingly, based on the

 Undisputed Facts, a jury could not reasonably conclude that Odell had the requisite intent to

 cause harm or apprehension of harm.




 180
       See id. ¶¶ 40-41 at 9.
 181
       Id.
 182
       Supra Undisputed Facts ¶ 36.



                                                                                                   29
Case 4:19-cv-00027-DN-PK Document 100 Filed 02/05/21 PageID.2941 Page 30 of 30




                                                ORDER

            IT IS HEREBY ORDERED that Odell’s Motion 183 is GRANTED. Chilcoat’s claims

 against Odell are DISMISSED with prejudice.

            Dated February 4, 2021.

                                                BY THE COURT:


                                                ____________________________
                                                David Nuffer
                                                United States District Judge




 183
       Docket no. 69, filed October 16, 2020.



                                                                                         30
